EXHIBIT CROWDGATHER, INC. APPOINTS INTERNET AND DIGITAL MEDIA VETERAN, FERNANDO MUNOZ AS VICE PRESIDENT OF TECHNOLOGY Woodland Hills, CA.June 17, 2008 CrowdGather, Inc. (OTCBB: CRWG) today announced that Fernando Munoz has joined the company as Vice President of Technology.Munoz will assume responsibility for leading the development of the CrowdGather, forum-centric social and advertising network. Munoz is a seasoned Information Systems Engineer with more than 20 years experience in the computer sciences field.Before moving to the United States in 1990, Munoz co-founded and served as CTO at Vecom Computacion Ltda. Munoz later became the Vice President of Digital Media with Lionsgate Entertainment, implementing the first industry digital assets management system.Munoz went on to co-found the Digital Agency Group Inc. which focused on Internet marketing for major Los Angeles film studios.In addition, Munoz has served as a technology consultant for Corning Inc., Price Pfister Inc., Wedding Solutions and IBM. “Fernando shares our vision that existing forum and message board communities have been ignored for too long despite their inherent value as repositories of high value user generated content and community,”said Sanjay Sabnani, CrowdGather’s Chairman and CEO.“He brings to us a compelling mix of technology leadership and hands-on expertise and we welcome him to our team.” Through a growing portfolio of forum and message board communities, CrowdGather is building a leading informational community and advertising matrix around a vastly underestimated social networking tool.When launched, CrowdGather will connect properties with innovations such as a cross-forum search engine and a centralized ID management tool that allows members to participate in any network discussion with a single login.CrowdGather will initially focus on its Company owned properties, but will ultimately open up its network to third-party forum owners who wish to benefit from joining this powerful network. This press release contains forward-looking statements (as defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended) concerning future events and the Company's growth and business strategy. Words such as "expects," "intends," "plans," "believes," "anticipates," "hopes," "estimates," and variations of such words and similar expressions are intended to identify forward-looking statements.
